Citation Nr: 9920945	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from January 
1943 June 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 decision of the RO.  

The veteran appeared at a hearing before this Member of the 
Board sitting at the RO in June 1997.  

The Board remanded the case for additional development in 
November 1997.  



FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995 due to end stage 
Alzheimer's disease, dehydration and hypernatremia secondary 
to refusal of feeding, and acute renal failure secondary to 
all of the above.  

2.  At the time of the veteran's death, service connection 
had been granted for the residuals of a left tibia fracture 
secondary to a shell fragment wound, rated as 40 percent 
disabling; for tinnitus, rated as 10 percent disabling; for 
otitis media, rated at noncompensable level; for hearing 
loss, rated at noncompensable level; and for the residuals of 
shell fragment wounds of the thighs and the left forearm, 
rated at a noncompensable level.  

3.  No competent evidence has been submitted to show that the 
fatal Alzheimer's disease or other disability implicated in 
the veteran's demise was due to disease or injury which was 
incurred in or aggravated by service or was proximately due 
to or the result of service-connected disability.  

4.  No competent evidence has been submitted to show that the 
service-connected residuals of a left tibia fracture, 
tinnitus, otitis media, hearing loss and residuals of shell 
fragment wounds of the thighs and the left forearm caused or 
contributed materially in producing or accelerating the 
veteran's death.  



CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1998).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  (1998)  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for hypertensive 
cardiovascular disease is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case at hand, the veteran is shown to have died on May 
[redacted], 1995 as the result of the overwhelming effects of 
Alzheimer's disease with related findings of dehydration and 
hypernatremia secondary to refusal of feeding and acute renal 
failure attributable to his debilitated state.  In his 
lifetime, he had been granted service-connected for residuals 
of a left tibia fracture, tinnitus, otitis media, hearing 
loss and residuals of shell fragment wounds of the thighs and 
the left forearm.  

The medical evidence of record includes the veteran's 
certificate of death, service medical records, and reports of 
post-service VA and private treatment.  The Board notes in 
this regard that the case was remanded in November 1997 in 
order for the appellant to be afforded an opportunity to 
submit evidence to support her claim.  The record indicates 
the RO has fully complied with the Board's remand in that the 
appellant has been given an adequate opportunity to well 
ground this claim.  

However, no competent evidence has been presented to link the 
demonstrated Alzheimer's disease or other related condition 
to the veteran's period of active service in World War II.  
Likewise, there is no medical evidence showing that the any 
service-connected disability caused or contributed materially 
in producing or accelerating the veteran's death.  

While the appellant testified at the recent hearing that her 
husband had suffered for many years from psychiatric 
disability due to his combat service, there is no medical 
evidence of record to support that assertion.  Lay assertions 
advanced by the appellant, as such, are insufficient when a 
question calls for a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  No competent evidence has been 
presented to show that the veteran's end stage Alzheimer's 
disease or other fatal condition was proximately due to or 
the result of any service-connected disability.  Absent such 
evidence, the Board finds that the appellant has not 
submitted a well-grounded claim of service connection for the 
cause of the veteran's death.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
appellant with the development of evidence.  



ORDER

As a well-grounded claim has not been submitted, service 
connection for the cause of the veteran's death is denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

